—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated December 8, 1997, which granted the defendants’ motion to dismiss the complaint. On the Court’s own motion, it is
Ordered that the appeal is held in abeyance, and the appellants are directed to file in the office of the clerk of this Court a proper appendix in compliance with section 670.10 (c) of its rules (22 NYCRR 670.10 [c]) within 60 days of the date of this decision and order; in the event the appellants fail to file an appendix in accordance herewith within said 60 days, the appeal is dismissed, with costs; and it is further,
Ordered that the clerk of this Court is directed to serve copies of this decision and order by regular mail, upon counsel for the appellants and the respondents.
The plaintiffs’ appendix is patently insufficient to make a determination of the issues which they raise (see, CPLR 5528 [a] [5]; 22 NYCRR 670.10 [c]; E.P. Reynolds, Inc. v Nager Elec. Co., 17 NY2d 51; Ramirez v Smith, 128 AD2d 511). Bracken, J. P., O’Brien, Sullivan and Goldstein, JJ., concur.